 

 

12424
WILSHIRE
BOULEVARD

12TH FLOOR

Los ANGELES
CALIFORNIA
90025

TELEPHONE
310.826.7474

FACSIMILE
310.826.6991

Benjamin T. Wang
bwang@raklaw.com

  

May 20, 2021

Via ECF

a ,
5 /
The Honorable John G. Koeltl } ao
United States District Judge /
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street, Courtroom 12B

New York, NY 10007

Re: Mirror Worlds Techs., LLC v. Facebook, Inc.,
Civil Action No. 1:17-cv-03473 (IGK)

Dear Judge Koeltl:

We write on behalf of Mirror Worlds Technologies, LLC (““MWT”) in the above
identified civil case. We respectfully request permission to file under seal MWT’s Motion
to Strike Portions of the Expert Report of Christopher J. Bokhart, the supporting
declaration of Jacob R. Buczko, and the supporting exhibits for these materials. These
documents contain information that Facebook has designated as “CONFIDENTIAL,”
“HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” “HIGHLY
CONFIDENTIAL — PATENT PROSECUTION BAR,” or “HIGHLY CONFIDENTIAL
— SOURCE CODE” pursuant to the protective order (Dkt. 98). MW'T’s brief is due today,
May 20, 2021.

The parties met and conferred on May 20, 2021 to discuss the sealing and
redactions of the motions and supporting materials. Facebook agreed to file a letter within
three days explaining the need to seal or redact these materials.

MWT therefore respectfully requests permission to file these materials under
seal. We appreciate your tine and consideration on this matter.
Respectfully submitted,
‘sf Benjamin T. Wang
Benjamin T. Wang

 
